UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1076



RISKE ISYE    SYLVIA   WAANI;   EMELEE     EUGENE
PELENKAHU,

                                                          Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-381-225; A98-381-226)


Submitted:   July 27, 2007                  Decided:   August 17, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioners. Peter D. Keisler, Assistant Attorney
General, Mary Jane Candaux, Senior Litigation Counsel, Thomas B.
Fatouros, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Riske Isye Sylvia Waani and her daughter, Emelee Eugene

Pelenkahu, natives and citizens of Indonesia, petition for review

of an order of the Board of Immigration Appeals denying their

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.*                   Waani is the primary

applicant;      the    claims     of   Pelenkahu     are   derivative    of     her

application.      See 8 U.S.C.A. § 1158(b)(3) (West 2005); 8 C.F.R.

§ 1208.21(a) (2007).

            In her petition for review, Waani maintains that she met

her burden of proof to establish eligibility for asylum. To obtain

reversal of a determination denying such eligibility, an alien

“must show that the evidence [s]he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear of

persecution.”     INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Waani

fails to show that the evidence compels a contrary result.

            Additionally, we uphold the denial of Waani’s request for

withholding     of     removal.        “Because    the   burden   of   proof    for

withholding of removal is higher than for asylum—even though the

facts    that   must    be   proved    are   the   same—an   applicant    who    is


     *
      As no argument is made concerning the denial of protection
under the Convention Against Torture, we find that this claim has
been abandoned on appeal. See Yousefi v. INS, 260 F.3d 318, 326
(4th Cir. 2001) (stating failure to raise a claim in the opening
brief results in abandonment of that claim).

                                        - 2 -
ineligible for asylum is necessarily ineligible for withholding of

removal . . . .”   Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004).     Because Waani fails to show that she is eligible for

asylum, she cannot meet the higher standard for withholding of

removal.

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -